[Cite as State v. Harris, 2018-Ohio-736.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99919



                                       STATE OF OHIO
                                                         PLAINTIFF-APPELLEE

                                                  vs.

                                    DEAARON HARRIS
                                                         DEFENDANT-APPELLANT




                                        JUDGMENT:
                                    APPLICATION DENIED


                            Cuyahoga County Court of Common Pleas
                          Case Nos. CR-12-563308-A, CR-12-568907-A,
                             CR-13-571411-A, and CR-13-571412-A
                                    Application for Reopening
                                      Motion No. 512427

        RELEASE DATE:                February 27, 2018
FOR APPELLANT

Deaaron Harris, pro se
Inmate No. 642521
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Maxwell Martin
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Applicant, Deaaron Harris, seeks to reopen his appeal, claiming that appellate

counsel was ineffective for failing to argue that the trial court’s findings regarding

consecutive sentences were incorrect.       After a thorough review of the record and law,

this court declines to reopen his appeal.

                            I. Factual and Procedural History

       {¶2} On November 27, 2017, Harris, pursuant to App.R. 26(B) and State v.

Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992), applied to reopen this court’s

March 13, 2014 judgment in State v. Harris, 8th Dist. Cuyahoga No. 99919,

2014-Ohio-925.     There, Harris’s convictions and sentences for burglary in four cases

were affirmed, but one case, Cuyahoga C.P. No. CR-12-568907-A, was remanded to the

trial court for correction of the journal entry of sentence nunc pro tunc to reflect the

proper period of postrelease control that was imposed during the sentencing hearing.1

                                   II. Law and Analysis

                                       A. Timeliness

       {¶3} App.R. 26(B)(1) and (B)(2)(b) require applications claiming



       1Harris pled guilty to a single count of burglary in four cases: Cuyahoga C.P.
Nos. CR-12-563308-A, CR-12-568907-A, CR-13-571411-A, and CR-13-571412-A. In
Cuyahoga C.P. No. CR-12-568907-A, he also pled guilty to assault of a police officer
and resisting arrest. For each count of burglary he received an eight-year prison
sentence, with the sentences in two cases running consecutive to each other for a
total of 16 years. All other sentences were run concurrent to each other.
ineffective assistance of appellate counsel to be filed within 90 days from journalization

of the appellate decision unless the applicant shows good cause for filing at a later time.

The 90-day deadline for filing an application for reopening must be strictly enforced.

State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Gumm,

103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861. Harris filed his application on

November 27, 2017 — almost four years after this court issued its decision in the

underlying case. Thus, it is untimely on its face.

       {¶4} In an effort to establish good cause, Harris argues that he was not served with

a copy of this court’s decision or the nunc pro tunc entry in Cuyahoga C.P. No.

CR-12-568907-A correcting the journal entry of sentence.         He further asserts that at

some point, he requested and received copies of each.        He does not indicate when he

received those, or elaborate on the reasons for his delay.

       {¶5} An applicant’s alleged delayed notice of the appellate decision does not

constitute good cause for an untimely application. State v. Alt, 8th Dist. Cuyahoga No.

96289, 2012-Ohio-2054, ¶ 8 citing State v. Mitchell, 8th Dist. Cuyahoga No. 88977,

2009-Ohio-1874 (“The failure of appellate counsel to notify a defendant-appellant of the

judgment of the court of appeals is not good cause for the untimely filing of an

application for reopening.”); see also State v. Henderson, 8th Dist. Cuyahoga No. 95655,

2013-Ohio-2524, ¶ 2.

       {¶6} An untimely application must set forth good cause for tardiness. Harris has

failed to show good cause.    Because the lack of good cause precludes our consideration
of the untimely application, the substantive merits of the application cannot be addressed.

 State ex rel. Wood v. McClelland, 140 Ohio St.3d 331, 2014-Ohio-3969, 18 N.E.3d 423,

¶ 13.

        {¶7} Application denied.




FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
PATRICIA ANN BLACKMON, J., CONCUR